IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

CELIA SANCHEZ and
OSCAR SALAS,
statutory death
beneficiaries of ERIK
EMMANUEL SALAS-
SANCHEZ,

Plaintiffs,
Vv. EP-17-CV-133-PRM
MANDO KENNETH
GOMEZ and the CITY

OF EL PASO, TEXAS,
Defendants.

QA GR Us G0 UO “2 WO) 2 2 I? LO? SL M9 LP?

ORDER GRANTING DEFENDANT CITY OF EL PASO, TEXAS’S
MOTION TO BIFURCATE TRIAL

 

On this day, the Court considered Defendant City of El Paso, Texas's
[hereinafter “Defendant City of El Paso”] “Opposed Renewed Rule 42(b)
Motion for Bifurcated Trial’ (ECF No. 148) [hereinafter “Motion”], filed on
May 8, 2019; Plaintiffs Celia Sanchez and Oscar Salas’s [hereinafter
“Plaintiffs” ] “Response to Defendant City of El Paso’s Renewed Rule 42(b)
Motion for Bifurcated Trial” (ECF No. 153) [hereinafter “Response’], filed
on May 22, 2019; and Defendant City of El Paso and Defendant Mando
Kenneth Gomez’s [hereinafter “Defendant Officer Gomez”] “Reply to

Plaintiffs’ Response to Defendant City of El Paso’s Opposed Renewed Rule
42(b) Motion for Bifurcated Trial’ (ECF No. 155) [hereinafter “Reply”],
filed on May 28, 2019, in the above-captioned cause. In its Motion,
Defendant City of El Paso requests that the Court bifurcate any upcoming
jury trial. Mot. 6—7. Accordingly, the Court would submit to a jury the
claims against Defendant Officer Gomez before commencing with
proceedings regarding the claims against Defendant City of El Paso. Id.
After due consideration; the Court is of the opinion that Defendant City of
El Paso’s Motion should be granted.

This case concerns an officer-involved fatal shooting on April 29,
2015. Am. Compl. 2, June 15, 2017, ECF No. 17. Plaintiffs bring claims
against Defendant Officer Gomez individually for violating Mr. Salas-
Sanchez’s constitutional rights pursuant to the Fourth and Fourteenth —
Amendments, and Defendant City of El Paso on various theories of
municipal liability pursuant to Monell v. Department of Social Services,
436 U.S. 658 (1978). Id. at 22-25. Though these claims incorporate
similar facts, Plaintiffs’ grounds for relief as to each defendant are
predicated on different applications of law. Furthermore, a jury
determination that Defendant Officer Gomez’s actions caused Mr. Salas-
Sanchez to “suffer a constitutional deprivation” is a necessary condition

for conferring municipal liability on Defendant City of El Paso. Mot. 2, 5
2
(citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)); see also
Groden v. City of Dallas, 826 F.3d 280, 283 n.2 (5th Cir. 2016)
(interpreting Heller to mean that when a jury determines that a
defendant officer did not commit a constitutional violation, there can be
no Monell claim).

Federal Rules of Civil Procedure Rule 42 permits the Court to “order
a separate trial of one or more separate issues . . . [or] claims. When
ordering a separate trial, the court must preserve any federal right to a
jury trial.” Fed. R. Civ. P. 42(b). Such action may be taken “[fJor
convenience, to avoid prejudice, or to expedite and economize [the trial].”
Id. The Court is mindful that the parties have submitted arguments
pertaining to each of these possible grounds. Having considered the same,
the Court is of the opinion that the most compelling reason for bifurcating
a trial would be to prevent undue prejudice against Defendant Officer
Gomez.

Monell liability claims inherently require plaintiffs to provide
evidence of other officers’ wrongful acts. Mot. 4. Defendant City of El
Paso, joined by Defendant Officer Gomez, argues that “[i]t would be
fundamentally unfair for . . . [Defendant Officer Gomez] to be tried on the

actions of other officers” for instances that are unrelated to his own
3
conduct. Reply 4. Conversely, Plaintiffs suggest that the risk of undue
prejudice “may be addressed and resolved with existing procedural

_ safeguards.” Resp. 4. Having presided over this case for many months,
the Court can confidently conclude that the evidence Plaintiffs intend to
present against Defendant City of El Paso, if proven, could be upsetting
for any juror. The burden of convincing a jury that such evidence does not
confer liability is on Defendant City of El Paso alone. Therefore,
Defendant Officer Gomez should not have to defend his own actions in

| fear that he shall be held liable for the grave actions of others.
Furthermore, the Court is of the opinion that existing procedural
safeguards would not prevent this risk.

Accordingly, IT IS ORDERED that Defendant City of El Paso,
Texas’s “Opposed Renewed Rule 42(b) Motion for Bifurcated Trial’ (ECF
No. 148) is GRANTED.

IT IS FORTHER ORDERED that should this case go to jury trial,
Plaintiffs Celia Sanchez and Oscar Salas’s claims against Defendant
Officer Mando Kenneth Gomez, including the issue of whether Mr. Erik
Salas-Sanchez was deprived of his constitutional rights, shall be tried

first.
IT IS FURTHER ORDERED that should a jury, having considered
the claims against Officer Mando Kenneth Gomez, determine that Mr.
Erik Salas-Sanchez was deprived of his constitutional rights, the trial
shall proceed regarding Plaintiffs Celia Sanchez and Oscar Salas’s

municipal liability claims against Defendant City of El Paso, Texas.

SIGNED this ZL 6 day of Februar

 
    

 

PHILIP R. MAR
UNITED STATES ICT JUDGE
